United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0622
Issued: August 9, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 4, 2017 appellant filed a timely appeal from a December 13, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received a $1,624.80 overpayment of compensation
for the period September 30 through October 15, 2016; (2) whether OWCP properly denied
waiver of recovery of the overpayment.
FACTUAL HISTORY
On February 4, 2016 appellant, then a 54-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that she sustained injuries on January 20, 2016 when she fell down
1

5 U.S.C. § 8101 et seq.

steps while delivering mail. OWCP accepted the claim for contusion of right hip, contusion of
left hip, left side lumbago with sciatica, and left hip trochanteric bursitis. Appellant stopped
work following the injury and received wage-loss compensation on the supplemental rolls as of
May 28, 2016 and on the periodic rolls from June 26 to October 15, 2016.
On September 30, 2016 appellant accepted an offer of modified assignment to return to
full-time work as a city carrier. In a telephone memorandum dated October 13, 2016, OWCP
noted that appellant had called to advise that she had returned to full-time light-duty work on
September 30, 2016. Appellant requested that her periodic rolls benefits be stopped.
By letter dated October 26, 2016, OWCP made a preliminary determination that appellant
received an overpayment of compensation in the amount of $1,624.80 from September 30
through October 15, 2016 because she continued to receive disability compensation after her
return to full-time work with no wage loss. It found that she was not at fault in the creation of
the overpayment, making her eligible for waiver of recovery of the overpayment. An OWCP
memorandum and fiscal worksheet noted that appellant was on periodic rolls and received
compensation every 28-calendar days in the amount of $2,843.41. It divided this amount by 28
days, and multiplied the daily rate by the 16-calendar days overpaid to calculate an overpayment
of $1,624.80. OWCP provided appellant with an overpayment recovery questionnaire (Form
OWCP-20) and advised that she could request a prerecoupment hearing if she wished to
challenge the fact of overpayment or to request waiver of recovery of the overpayment. If she
wished a waiver of the overpayment, appellant was advised to submit financial information and a
completed overpayment recovery questionnaire (Form OWCP-20) within 30 days.
On November 15, 2016 appellant contested the overpayment decision and requested that
OWCP make a decision based on the written evidence on the issues of fault and possible waiver
of overpayment. She argued that she called OWCP on September 30, 2016 to notify them that
she was returning to work.
On November 15, 2016 OWCP received appellant’s completed overpayment recovery
questionnaire, which indicated that she received a net monthly income of $3,800.00. Appellant
reported monthly household expenses totaling $2,160.00 in the amount of $400.00 for food,
$100.00 for clothing, $700.00 for rent/mortgage, $650.00 for utilities, and $310.00 for
miscellaneous expenses. She itemized other debts for a total $3,433.00 in monthly expenses.
Appellant reported $60.00 in cash on hand and negative $290.00 in her checking account,
totaling negative $230.00 in net assets. She explained that she notified OWCP as soon as she
went back to work so that she would not receive an overpayment.
By decision dated December 13, 2016, OWCP finalized the preliminary determination
finding that appellant was overpaid in the amount of $1,624.80 from September 30 through
October 15, 2016 because she continued to receive disability compensation after her return to
full-time work. It noted that she currently owed only $878.80 as $746.01 had been recovered
from her compensation check after she had returned to work. The decision found appellant
without fault. The decision further found that as appellant had not responded to the preliminary
decision or returned the overpayment questionnaire along with financial documentation as
requested, she was not eligible for waiver of recovery. It determined that appellant could pay
$50.00 per month beginning on January 18, 2017 to repay the debt.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.2
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
or she may not receive salary, pay or remuneration of any type from the United States, except in
limited circumstances.3 OWCP’s regulations state in pertinent part: Compensation for wage loss
due to disability is available only for any periods during which an employee’s work-related
medical condition prevents him or her from earning the wages earned before the work-related
injury.4 A claimant is not entitled to receive temporary total disability and actual earnings for the
same period. OWCP’s procedures provide that an overpayment in compensation is created when
a claimant returns to work but continues to receive wage-loss compensation.5
ANALYSIS -- ISSUE 1
In the present case, appellant began receiving wage-loss compensation for total disability
as of May 28, 2016. OWCP placed her on the periodic compensation rolls as of June 26, 2016.
Appellant continued to receive compensation for total disability every 28 days, through
October 15, 2016. The record indicates, however, that she had returned to full-time, light-duty
work on September 30, 2016. Appellant does not contest that she returned to light-duty work on
that date.
As noted above, a claimant is not entitled to receive compensation for total disability
during a period in which he or she had actual earnings. Therefore, an overpayment of
compensation was created in this case.
The amount of the overpayment was calculated to be $1,624.80. This represented the net
compensation appellant was paid for the 16 calendar days from September 30 to
October 15, 2016. No contrary evidence was submitted. The Board accordingly finds that
OWCP properly found that an overpayment of compensation in the amount of $1,624.80 was
created during the period September 30 to October 15, 2016.
LEGAL PRECEDENT -- ISSUE 2
5 U.S.C. 8129(b) provides: “Adjustment or recovery by the United States may not be
made when incorrect payment has been made to an individual who is without fault and when
2

5 U.S.C. § 8102.

3

Id. at § 8116(a).

4

20 C.F.R. § 10.500.

5

B.H., Docket No. 09-292 (issued September 1, 2009); Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.200.2(a) (May 2004).

3

adjustment or recovery would defeat the purpose of FECA or would be against equity and good
conscience.”6 A claimant who is at fault in creating the overpayment is not entitled to waiver.7
On the issue of fault, 20 C.F.R. § 10.433 provides that an individual will be found at fault if he or
she has done any of the following: “(1) made an incorrect statement as to a material fact which
he or she knew or should have known to be incorrect; (2) failed to provide information which he
or she knew or should have known to be material; or (3) accepted a payment which he or she
knew or should have known was incorrect.”
The Board has held that an employee who receives payments from OWCP in the form of
direct deposit may not be at fault the first time incorrect funds are deposited into her account, as
the acceptance of the resulting overpayment lacks the requisite knowledge.8
ANALYSIS -- ISSUE 2
In its October 26, 2016 preliminary decision, OWCP determined that appellant received
an overpayment of compensation in the amount of $1,624.80 from September 30 through
October 15, 2016 because she continued to receive disability compensation after her return to
full-time light-duty work. It further found that she was without fault in the creation of the
overpayment, making her eligible for waiver of recovery of the overpayment.
The final decision dated December 13, 2016 found appellant without fault in the creation
of the overpayment rendering her eligible for waiver of recovery of the overpayment.
The Board finds that OWCP properly found appellant without fault, but notes that
OWCP’s December 13, 2016 decision incorrectly found that appellant had not responded to the
preliminary finding or contest the decision with regard to waiver of recovery of the overpayment.
The evidence of record establishes that appellant had submitted a timely overpayment action
request, received on November 15, 2016, contesting the overpayment decision and requesting
waiver of recovery.
Since the Board’s jurisdiction of a case is limited to reviewing that evidence which is
before OWCP at the time of its final decision,9 it is necessary that OWCP review all evidence
submitted by a claimant and received by OWCP prior to issuance of its final decision. As the
Board’s decisions are final as to the subject matter appealed,10 it is crucial that all evidence
relevant to that subject matter which was properly submitted to OWCP prior to the time of
issuance of its final decision be addressed.11
6

5 U.S.C. § 8129(b).

7

See Robert W. O’Brien, 36 ECAB 541, 547 (1985).

8

Tammy Craven, 57 ECAB 689 (2006).

9

See 20 C.F.R. § 501.2(c).

10

Id. at § 501.6(c).

11

See William A. Couch, 41 ECAB 548, 553 (1990).

4

The Board, therefore, must set aside OWCP’s December 13, 2016 decision and remand
the case so that OWCP may fully consider the evidence that was properly submitted by appellant
prior to the issuance of this decision, regarding the issue of waiver of recovery of the
overpayment.12 Following such further consideration and after such further development as it
deems necessary, OWCP shall issue a de novo decision.13
CONCLUSION
The Board finds that appellant received a $1,624.80 overpayment of compensation for the
period September 30 through October 15, 2016. The Board further finds that this case is not in
posture for decision regarding waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the December 13, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. This case is
remanded to OWCP for further proceedings consistent with this decision.
Issued: August 9, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

M.P., Docket No. 16-1325 (issued November 2, 2016).

13

J.B., Docket No. 11-2005 (issued July 23, 2012).

5

